Exhibit (10)(ww)

AMERICAN BANCSHARES, INC. AND AMERICAN BANK OF BRADENTON

INCENTIVE STOCK OPTION PLAN OF 1996

as amended on October 19, 2006

1. Purpose of Plan

The purpose of this Stock Option Plan (“Plan”) is to aid American Bancshares,
Inc. (the “Corporation”) and American Bank of Bradenton (the “Bank”) in securing
and retaining top management key employees of outstanding ability by making it
possible to offer them an increased incentive, in the form of a proprietary
interest in the Corporation, to join or continue in the service of the
Corporation and/or the Bank and to increase their efforts for its welfare and
success.

2. Definitions

As used in this Plan, the following words shall have the following meanings:

(a) “Board” shall mean the Board of Directors of the Corporation;

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended;

(c) “Common Shares” shall mean the $1.175 par value common shares of American
Bancshares, Inc.;

(d) “Bank” shall mean American Bank of Bradenton, a Florida banking corporation,
which is a wholly-owned subsidiary of American Bancshares, Inc. ;

(e) “Corporation” shall mean American Bancshares, Inc., a Florida corporation
with its principal office located in Bradenton, Florida;

(f) “Disability” shall mean the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months;

(g) “Incentive Stock Option” shall have the meaning of a stock option to
purchase Common Shares, which is intended to qualify as an incentive stock
option defined in Code Section 422;

(h) “Key Employee” shall have the meaning of any person in the regular full-time
common law employment of the Corporation or any Subsidiary, as an executive or
non-executive officer thereof, who in the opinion of the Board, is or is
expected to be primarily responsible for the management, growth or protection of
some part or all of the business of the Corporation;



--------------------------------------------------------------------------------

(i) “Option” shall mean an Incentive Stock Option;

(j) “Parent” shall have the meaning of the any corporation in an unbroken chain
of corporations if each of the corporations own stock possessing fifty
(50%) percent or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain;

(k) “Participant” shall have the meaning of a person to whom an Option is
granted that has not expired and ceased to be exercisable under the Plan; and

(l) “Subsidiary” shall have the meaning of any corporation other than the
Corporation in an unbroken chain of corporations beginning with the Corporation
of each of the corporations other than the last corporation in the unbroken
chain owns fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

3. Administration of Plan

The Plan shall be administered by the Board. In the event that a director of the
Board is eligible to be selected for the grant of an Option during such
membership as a director, such director shall recuse himself and not participate
in the discussion or vote on the award of the Option to him. The Board shall
have the power and authority to administer, construe, and interpret the Plan, to
make rules for carrying it out and to make changes in such rules.

4. Granting of Options and $100,000 Limitation

The Board may from time to time grant Options under the Plan to such Key
Employees and subject to the limitations of paragraph (a) of Section 7, for such
number of shares as the board may determine after receiving recommendations from
the compensation committee or the executive officers of the Corporation and/or
Bank that employs the Participant. Subject to the provisions of the Plan, the
Board may impose such terms and conditions as it deems advisable on the grant of
an Option. Any of the foregoing to the contrary notwithstanding, the following
limitations shall apply to the grant of any Incentive Stock Option:

(a) The aggregate fair market value, determined at the time the Incentive Stock
Option is granted, of the stock received from the exercise of options granted
hereunder by a Participant for the first time during any calendar year shall not
exceed $100,000.

(b) Any Option granted to a Participant, who immediately before such grant owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock either of the Corporation or any Subsidiary shall not be
an Incentive Stock Option, unless (i) at the time such Option is granted the
Option price per share is not less than one hundred ten percent (110%) of the
optioned stock’s then fair market value; and (ii) the Option shall not be



--------------------------------------------------------------------------------

exercisable after the expiration of five (5) years from the date of the grant of
the Option.

5. Terms of Options

The terms of each Option granted under the Plan shall be as determined from time
to time by the Board and shall be set forth in an Incentive Stock Option
Agreement in a form attached hereto as Exhibit “A” and approved by the Board;
provided, however, the terms of such agreement shall not exceed the following
limitations:

(a) Subject to paragraph (b) of section 4 with regard to ten percent
(10%) owners, the Option price per share shall not be less than one hundred
percent (100%) of the fair market value of the optioned stock at the time the
Option is granted.

(b) Subject to paragraph (e) of this section, the Option shall be exercisable in
whole or in part from time to time during the period beginning to date of grant
of the Option, and ending no later than the expiration of ten (10) years from
the date of grant of the Option, unless an earlier expiration date shall be
stated in the Option or the Option shall cease to be exercisable pursuant to
paragraph (d) of this Section 5.

(c) Payment in full of the Option price for shares purchased pursuant to an
Option shall be made upon exercise of the Option (in whole or in part) and shall
be made in cash.

(d) If a Participant’s employment with the Corporation or the Bank terminates,
the following rules shall apply:

(i) If a Participant’s employment with the Corporation or the Bank terminates
other than by reason of the Participant’s death, disability or retirement after
reaching age 65, the Participant’s Option shall thereupon expire and cease to be
exercisable upon the expiration of the earlier of ten (10) years from the date
of grant of the Option, or three (3) months from the date of such termination.

(ii) If the Participant’s employment with the Corporation or the Bank terminates
by reason of his death, the Participant’s Option shall terminate and cease to be
exercisable upon the expiration of the earlier of ten (10) years from the date
of grant of the Option, or one (l) year from the date of death. Such Option may
be exercised by the duly appointed personal representative of the deceased
Participant’s estate.

(iii) If a Participant’s employment with the Corporation or the Bank terminates
by reason of Disability, the Participant’s Option shall terminate and cease to
be exercisable upon the expiration of the earlier of ten (l0) years from the
date of grant of the Option, or one (l) year from the date of such termination
in the case of Disability.



--------------------------------------------------------------------------------

(iv) If a Participant’s employment with the Corporation or the Bank terminates
by reason of retirement after reaching age 65 (other than for Disability), the
Participant’s Option shall expire and cease to be exercisable upon the
expiration of the earlier of ten (10) years from the date of grant of the
Option, or three (3) months from the date of such termination.

(v) Notwithstanding anything contained herein to the contrary, if a
Participant’s employment with the Corporation or the Bank is terminated for
cause (fraud, embezzlement, failure to perform job responsibilities, etc.) as
determined by the Board, in the Board’s sole discretion, or if a Participant
competes with the Corporation or the Bank, any Option granted to that
Participant shall be immediately revoked and terminated and the Participant
shall have no further rights under this Plan. For purposes of this Plan,
competition with the Corporation or the Bank shall include director or indirect
ownership of or employment with a financial services business within a 100 mile
radius of any office operated by the corporation or any of its subsidiaries.

(e) Notwithstanding any other provision herein, the options granted hereunder
shall vest and be exercisable on a cumulative basis for one-third of the shares
covered thereby on each of the first three anniversaries of the grant thereof.

In the event that the Corporation has a change of control in which fifty-one
percent (51%) or more of the stock of the corporation is acquired or the
Corporation is merged or consolidated with another corporation in an acquisition
transaction or the Corporation sells substantially all of the assets of the
Corporation, or the Bank is merged or consolidated with another Bank not owned
at least 50% by the Corporation or its Subsidiary or the Bank has a change of
control in which 51% or more of the stock of the Bank is acquired or the Bank
sells substantially all of its assets, then immediately prior to any such
transaction, the vesting schedule set forth above shall not be applicable and
the holder of any options granted hereunder shall be 100% vested in such
options, subject to the other terms and conditions herein.

6. Exercise of Options

The holder of an Option who decides to exercise the Option in whole or in part
shall give notice to the Secretary of the Corporation of such exercise in
writing on a form approved by the Board. Any exercise shall be effective as of
the date specified in the notice of exercise, but not earlier than the date the
notice of exercise and payment in full of the Option price is actually received
and in the hands of the Secretary of the Corporation.

7. Limitations and Conditions

(a) The total number of Common Shares that may be optioned as Incentive Stock
Options under the Plan is One Hundred and Fifty Thousand (150,000) shares of
American Bancshares, Inc.’s $1.175 par value common shares. Such total number of
shares may consist, in whole or in part, of unissued shares or



--------------------------------------------------------------------------------

reacquired shares. The foregoing number of shares may be increased or decreased
by the events set forth in Section 9.

(b) There shall be no limitations on the amount of Common Shares that may be
optioned as Incentive Stock Options under the Plan as set forth in Section 7(a)
above, on an annual basis. The amount of shares to be optioned, within the total
limitation set forth in Section 7(a) above, shall be determined solely at the
discretion of the Board as set forth herein. If there is a proposed acquisition,
merger, change of control or other takeover of the Corporation or the Bank that
employs the Participant as defined in Section 5(e) of this Plan, the Board, at
its sole discretion, may issue any options authorized under the Plan but
unissued prior to such time.

(c) Any shares that have been optioned that cease to be subject to an Option
(other than by reason of exercise of the Option) shall again be available for
option and shall not be considered as having been theretofore optioned.

(d) No Option shall be granted under the Plan after May 28, 2006 (10 years after
the effective date) and the Plan shall terminate on such date, but Options
theretofore granted may extend beyond that date in accordance with the Plan. At
the time an Option is granted or amended or the terms or conditions of an Option
are changed, the Board may provide for limitations or conditions on the
exercisability of the Option.

(e) An Option shall not be transferable by the Participant otherwise than by
Will or by the laws of descent and distribution. During the lifetime of the
Participant, an Option shall only be exercisable by the Participant.

(f) No person shall have any rights of a stockholder as to shares under option
until, after proper exercise of the Option, such shares shall have been recorded
on the Corporation’s official stockholder records as having been issued or
transferred.

(g) The Corporation shall not be obligated to deliver any shares until there has
been compliance with such laws or regulations as the Corporation may deem
applicable. The Corporation shall use its best efforts to effect such
compliance. In addition to the foregoing and not by way of limitation, the
Corporation may require that the person exercising the Option represent and
warrant at the time of such exercise that any shares acquired by exercise are
being acquired only for investment and without any present intention to sell or
distribute such shares, if, in the opinion of counsel for the Corporation, such
a representation is required under the Securities Act of 1933, as amended, or
any other applicable law, regulation or rule of any governmental agency.



--------------------------------------------------------------------------------

8. Transfers and Leaves of Absence

For the purpose of the Plan: (a) a transfer of a Participant’s employment
without an intervening period from the Corporation to a Subsidiary or vice
versa, or from one Subsidiary to another or from Parent to Subsidiary or vice
versa, shall not be deemed a termination of employment, and (b) a Key Employee
who is granted in writing a leave of absence of no more than ninety (90) days,
or if more than ninety (90) days, which guarantees his employment with the
Corporation or the Bank at the end of such leave, shall be deemed to have
remained in the employ of the Corporation or the Bank during such leave of
absence.

9. Stock Adjustments

In the event of any corporate event or transaction, such as a merger,
consolidation, share exchange, recapitalization, reorganization, separation,
stock dividend, stock split, split-up, spin-off or other distribution of stock
or property of the Corporation, combination of shares, exchange of shares,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to shareholders of the Corporation, the
Board, in order to prevent dilution or enlargement of Participants’ rights under
the Plan, shall substitute or adjust, in an equitable manner (including
adjustments to avoid fractional shares), the number of Common Shares
(i) reserved under the Plan, (ii) available for Incentive Stock Options,
(iii) for which Options may be granted to an individual Participant, and
(iv) covered by outstanding Options denominated in stock, (b) the stock prices
related to outstanding Options; and (c) the appropriate fair market value and
other price determinations for such Options. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume Options, whether
or not in a transaction to which Section 424(a) of the Code applies, by means of
substitution of new Options for previously issued awards or an assumption of
previously issued awards. All adjustments under this Section 9 shall be made in
a manner such that they will not result in a penalty under Section 409A of the
Code. Any adjustment, waiver, conversion or other action taken by the Board
under this Section 9 shall be conclusive and binding on all Participants, the
Corporation and their successors, assigns and beneficiaries.

10. Amendment and Termination

(a) The Board shall have the power to amend the Plan, including the power to
change the amount of the aggregate fair market value of the shares for which any
Key Employee may be granted Incentive Stock Options under Section 4 to the
extent provided in Code Section 422. It shall not, however, except as otherwise
provided in the Plan, increase the maximum number of shares authorized for the
Plan, nor change the class of eligible employees to other than Key Employees,
nor reduce the basis upon which the minimum Option price is determined, nor
extend the period within which Options under the Plan may be granted, nor
provide for an Option that is exercisable during a period of more than ten
(10) years from the date it is granted. It shall have no power (without the
consent of the person or persons at the time entitled to exercise the Option) to
change the terms and



--------------------------------------------------------------------------------

conditions of any Option after the Option is granted in a manner that would
adversely affect the rights of such persons except to the extent, if any,
provided in the Option.

(b) The Board may suspend or terminate the Plan at any time. No such suspension
or termination shall affect any Option then in effect.

11. No Employment Right

The grant of an Option hereunder shall not constitute an agreement or
understanding, expressed or implied, on the part of the Corporation, any Parent
or any Subsidiary, to employ the Participant for any specified period and shall
not confer upon any employee the right to continue in the employment of the
Corporation, any Parent or any Subsidiary, nor affect any right which the
Corporation, a Parent or Subsidiary may have to terminate the employment of such
employee.

12. Effective Date

The Plan is adopted on and shall be effective as of May 28, 1996.

 

/s/ Brian M. Watterson

Secretary of American Bancshares, Inc.

/s/ Brian M. Watterson

Secretary of American Bank of Bradenton



--------------------------------------------------------------------------------

Exhibit A

AMERICAN BANCSHARES, INC. AND AMERICAN BANK OF

BRADENTONINCENTIVE STOCK OPTION AGREEMENT UNDER INCENTIVE

STOCK OPTION PLAN OF 1996

THIS AGREEMENT, made this      day of             , 19    , by and between
AMERICAN BANKSHARES, INC. (“Corporation”) with its principal office located at
4702 Cortez Road West, Bradenton, Florida, and AMERICAN BANK OF BRADENTON
(“Bank”).

WITNESSETH:

WHEREAS, the Corporation on May 28, 1996, adopted, by action of its
Shareholders, the “AMERICAN BANCSHARES, INC. AND AMERICAN BANK OF BRADENTON
INCENTIVE STOCK OPTION PLAN OF 1996” (“Plan”), effective May 28, 1996; and

WHEREAS, under such Plan, certain shares of the Corporation are made available
for purchase by Key Employees of the Corporation or the Bank which is a
subsidiary of the Corporation through the grant of options; and

WHEREAS, the Participant is an employee of the Bank and is a Key Employee under
the Plan, and therefore, eligible for the grant of stock options thereunder, and

WHEREAS, the Board of Directors of the Bank under the Plan has determined that
the Participant shall be granted certain options under the Plan as an incentive
to his continued superior performance as an employee of the Bank.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows:

1. Grant of Option. The Bank and the Corporation hereby grant to the Participant
an option (“Option”) to purchase() shares of the $1.175 par value common shares
of the Corporation, upon the terms and conditions set forth below and in the
Plan document. The date of such grant is the date of this Agreement. The number
of Options specified above in this paragraph shall be adjusted as provided in
Section 9 of the Plan.

2. Option Price. The Option shall be exercisable at the price of ($) per share,
which price has been determined by the Board to be at least one hundred percent
(100%) (or one hundred ten percent (110%) for a 10% shareholder) of the fair
market value of such shares as of the date of this Agreement.

3. Terms of Purchase. The purchase of any shares pursuant to the Participant’s
exercise of the Option shall be for cash, payable in full upon such exercise.



--------------------------------------------------------------------------------

4. Period of Options. The Option shall be exercisable over the period described
below.

(a) Earliest Date of Exercise. The Option granted hereby shall become first
exercisable as the Option is vested as provided in Section 5 hereof, provided,
however, in no event shall any shares be available for purchase hereunder prior
to the date on which the Plan is approved by the stockholders of the
Corporation; provided, further, however, in no event shall the number of shares
available for purchase hereunder increase beyond that available on the date of
the Participant’s termination of employment with the Corporation (as defined
under the Plan), irrespective of the date on which the Option shall expire under
paragraph (b) of this Section 4.

(b) Latest Date of Exercise. In no event shall any shares be available for
purchase hereunder and the Option shall expire upon the earlier of (i) ten
(10) years from the date of grant of the Option or five (5) years from the date
of grant of the Option in case the Participant is already a ten percent
(10%) shareholder of the Corporation, and (ii) (A) in the event of the
Participant’s termination of employment with the Corporation or Bank for any
reason other than death or Disability (as defined under the Plan), upon the
expiration of three (3) months from the date of such termination; (B) in the
event of the Participant’s termination of employment as aforesaid by reason of
his disability, upon the expiration of one (1) year from the date of such
termination; or (C) in the event of the Participant’s termination of employment
as aforesaid by reason of his death, upon the expiration of one (1) year from
his date of death. Notwithstanding anything to the contrary herein, if the
employment of Participant is terminated for cause of if the Participant competes
with the Corporation or the Bank as provided in the Plan, this Option is
immediately revoked and terminated.

(c) Prior Outstanding Options. This Option is exercisable despite the existence
of any other incentive option (defined under Code Section 422) which was granted
to the Participant, before the granting of this Option, and which earlier
incentive stock option is for the purchase of shares in the Corporation or in a
corporation which at the date of grant hereunder is a Parent (as defined under
the Plan) or a Subsidiary (as defined under the Plan) or a predecessor of any
such corporations.

5. Vesting. The Options granted hereunder may be exercised by the Participant on
a cumulative basis for one-third (1/3) of the shares covered thereby on each of
the first three anniversaries of the grant thereof.

In the event that the Corporation has a change of control in which fifty-one
(51%) percent or more of the stock of the Corporation is acquired or the
Corporation is merged or consolidated with another corporation in an acquisition
transaction of the Corporation sells substantially all of the assets of the
Corporation, or the Bank which employs the Participant is merged or consolidated
with another Bank not owned at least fifty percent (50%) by the Corporation or
its Subsidiary or such Bank has a change of control in which fifty-one percent
(51%) or more of the stock of the Bank is acquired or such Bank sells
substantially all of its assets, then immediately prior to any such transaction,
the vesting



--------------------------------------------------------------------------------

schedule set forth above shall not be applicable and the holder of any Options
granted hereunder shall be one hundred percent (100%) vested in such Options,
subject to the other terms and conditions herein.

6. Nontransferability. The Option is not transferable by the Participant, in
whole or in part, to any person, except by Will or by any applicable law of
descent and distributions. The Option shall not be exercisable, in whole or in
part, during the lifetime of the Participant by any person other than the
Participant.

7. Construction. The Options is intended to qualify for treatment as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended, and any questions arising hereunder shall be resolved, where
possible, consistent with such intention. This Agreement shall be construed in
accordance with the laws of the State of Florida.

8. No Contract of Employment. Neither this Agreement nor the Plan shall be
construed to constitute and agreement or understanding, expressed or implied, on
the part of the Corporation or the Bank, or Parent or any Subsidiary, to employ
the Participant for any specified period and shall not confer upon any employee
the right to continue in the employment of the Corporation, the Bank, any Parent
or any Subsidiary nor affect any right which the Corporation, the Bank, a parent
or Subsidiary may have to terminate the employment of such employee.

9. Withholding. As a condition to the issuance of shares pursuant to any
exercise of this Option, the Participant authorized the Corporation or the Bank
to withholder in accordance with applicable law from any cash compensation
payable to him any taxes required to be withheld by the Corporation or the Bank
under federal, state or local law as a result of such exercise; provided,
however, if at the time of such exercise no such compensation remains payable,
the Participant agrees to remit the amount of any such required withholding, if
any, to the Corporation or the Bank.

10. Legal Restrictions. This Option may not be exercised if the issuance of
shares pursuant to such exercise would constitute a violation of any applicable
federal or state securities or other law or regulation. The person exercising
the Option, as a condition to such exercise, shall represent to the Corporation
that the shares acquired thereby are being acquired for investment and not with
a present view to distribution or resale, unless counsel for the Corporation is
then of the opinion that such representation is not required under the
Securities Act of 1933, as amended, or any other applicable law, regulation or
rule of any governmental agency.

11. Binding Effect. This Agreement shall be binding upon and insure to the
benefit of the Participant and his heirs, and shall be binding upon the
Corporation and the Bank and their successors and assigns.

12. Incorporation of Plan. This Agreement is made pursuant to and is subject to
the terms and conditions of the Plan, which terms and conditions are hereby
incorporated by reference herein.



--------------------------------------------------------------------------------

13. Amendment. This Agreement may be amended by the Corporation at any time
(i) if the Corporation determines, in its sole discretion, that amendment is
necessary or advisable in light of any addition to or change in the Internal
Revenue Code of 1986 or in the regulations issued thereunder, or any federal or
state securities law or other law or regulation, which change occurs after the
date of this Agreement and by its terms applies to the Agreement; or (ii) other
than in the circumstances described in clause (i), with the consent of the
Participant.

14. Governing Law. This Agreement shall be governed by Florida law, except to
the extent preempted by federal law, which shall to that extent govern.

IN WITNESS WHEREOF, by its authorized representative, and the Participant do
hereby affix their signatures on the date first written above.

 

ATTEST:    AMERICAN BANKCSHARES INC.

 

   By:  

 

   Printed Name:  

 

   Title:  

 

   AMERICAN BANK OF BRADENTON    By:  

 

   Printed Name:  

 

   Title:  

 

   EXECUTIVE:   

 

   Printed Name:  

 